(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por cuanto, el peticionario ra'dicó en este Tribunal una moción jurada en la que expone que fué sentenciado por la Corte de Dis-trito de Bayamón el día 8 de abril, 1940 a extinguir un año de cár-cel por un delito de falsa representación; que el día siguiente la misma corte lo sentenció a un año de cárcel por otro delito de falsa representación; y que también fué sentenciado en esta última fecha por la misma corte a tres meses de cárcel por un delito de igual na-turaleza y que habiendo extinguido ya la primera condena y de-biendo entenderse que dichas sentencias tienen carácter de concu-rrentes de acuerdo con lo prescrito en el artículo 31 del Código Penal, según fué interpretado por este tribunal en el caso de Marcelino Ruiz, peticionario, v. Sixto M. Saldaña, Jefe del Presidio Insular, demandado, hábeas corpus núm. 143, resuelto el 20 de mayo, 1941 (ante, pág. 634), dichas sentencias han quedado extinguidas siendo ilegal por consiguiente su prisión;
Por cuanto, examinada la petición de hábeas corpus se libró el auto y se señaló su vista para el 24 del actual, a las 9:30 de la ma-ñana, en cuya fecha comparecieron el Alcaide Interino de la Cárcel de Distrito de San Juan, Sr. B. González Montalvo, trayendo con-sigo al peticionario, y el Fiscal Auxiliar de este tribunal en repre-sentación del Alcaide;
Por cuanto, de la prueba resulta que las tres sentencias dicta-das por la Corte de Distrito de Bayamón siendo como son concurren-tes han sido ya extinguidas;
Por tanto, vistas la petición y la prueba presentada, se ordena la excarcelación del peticionario a menos que estuviera detenido por cualquier otra causa no comprendida en la petición de hábeas corpus.